[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner brings this habeas corpus action challenging the conditions of his confinement. The condition of which he complains is the procedure by which the Department of Correction ("DOC") handles urine samples required to be given by inmates to test for illegal substances.
The petitioner alleges that on June 23, 1998, he gave a urine sample, and the laboratory results were inconclusive. Rather than require from him a new urine sample, the DOC sent the former sample to an independent lab for analysis. CT Page 10011
The petitioner does not allege that he suffered any harm as a result of this procedure. There is no claim that he was subject to any discipline. Even had the DOC undertaken discipline because of a determination that the sample was positive for illegal substances, there is no indication that the DOC did not follow the appropriate administrative procedures to review any grievance the petitioner may have filed.
The petition alleges no claim on which relief can be granted. Pursuant to Conn. Prac. Book § 23-29(2), the court hereby dismisses the petition.
Pittman, Judge